     Case 3:11-cr-30017-NMG Document 549 Filed 12/02/19 Page 1 of 12



                    United States District Court
                     District of Massachusetts

                                    )
UNITED STATES OF AMERICA,           )
                                    )
          Plaintiff,                )
                                    )     Criminal Action No.
          v.                        )     11-cr-30017-NMG
                                    )
EVRIPIDES GEORGIADIS,               )
                                    )
          Defendant.                )
                                    )
                                    )


                          MEMORANDUM & ORDER
GORTON, J.


     In this case, Mr. Evripides Georgiadis (“Georgiadis” or

“petitioner”) challenges the constitutionality of his 2017

conviction in this Court.     Pending before the Court is

petitioner’s pro se motion to vacate pursuant to 28 U.S.C.

§ 2255.

I.   Background

     In June, 2011, petitioner, along with three co-defendants,

was charged with one count of Conspiracy to Commit Wire Fraud,

in violation of 18 U.S.C. § 371, and 14 counts of Wire Fraud, in

violation of 18 U.S.C. § 1343.     In September, 2011, a

superseding indictment charged Georgiadis and the same co-




                                 - 1 –
     Case 3:11-cr-30017-NMG Document 549 Filed 12/02/19 Page 2 of 12



defendants with an additional count of Conspiracy to Commit

Money Laundering, in violation of 18 U.S.C. § 1956(h).

    In May, 2012, Georgiadis was arrested at a border crossing

in Croatia.   In June, 2012, he was extradited to this country

and, after extensive pre-trial proceedings, a 15-day jury trial

ended in May, 2014, by the return of a guilty verdict on one

count of Conspiracy to Commit Wire Fraud, 11 counts of Wire

Fraud and one count of Conspiracy to Commit Money Laundering.

On September 9, 2014, petitioner was sentenced to 102 months of

imprisonment and ordered to pay more than Eight Million Dollars

in restitution.

    Georgiadis appealed to the United States Court of Appeals

for the First Circuit arguing that his conviction should be

overturned because of: 1) improper venue, 2) erroneous admission

of certain electronic evidence, 3) an unaccepted Batson

challenge, 4) late disclosure of certain impeachment materials,

5) an improper jury instruction on reasonable doubt, 6) his

illegal extradition and 7) his unreasonable sentence.         In April,

2016, the First Circuit affirmed Georgiadis’ conviction and

sentence. United States v. Georgiadis, 819 F.3d 4 (1st Cir.

2016).   Subsequently, the United States Supreme Court denied

Georgiadis’ petition for certiorari. United States v.

Georgiadis, 137 S.Ct. 190 (2016).


                                 - 2 –
       Case 3:11-cr-30017-NMG Document 549 Filed 12/02/19 Page 3 of 12



II.    Discussion

       A.    Legal Standard

       Section 2255 enables a prisoner in custody to move the

court that imposed his sentence to vacate, set aside or correct

the sentence if it was 1) imposed in violation of the

Constitution or laws of the United States or by a court that

lacked jurisdiction, 2) in excess of the maximum authorized by

law or 3) otherwise subject to collateral attack. 28 U.S.C.

§ 2255(a); David v. United States, 134 F.3d 470, 474 (1st Cir.

1998).      The petitioner bears the burden of establishing the need

for relief in each of those circumstances. David, 134 F.3d at

474.     To be entitled to relief under § 2255, the petitioner must

present “exceptional circumstances” that make the need for

redress “evident.” Id. (citing Hill v. United States, 368 U.S.

424, 428 (1962)).

       A § 2255 petition is procedurally defaulted and

unreviewable on collateral attack when the petitioner has not

presented the claim on direct appeal, lacks cause for failing to

do so and suffered no “actual prejudice resulting from the

error.” Damon v. United States, 732 F.3d 1, 4 (1st Cir. 2013)

(citing Bousley v. United States, 523 U.S. 614, 622 (1998)).

Likewise, petitioners may not relitigate issues that have




                                   - 3 –
     Case 3:11-cr-30017-NMG Document 549 Filed 12/02/19 Page 4 of 12



previously been raised on direct appeal.        Argencourt v. United

States, 78 F.3d 14, 16 n. 1 (1st Cir. 1996).        Prevailing on a

claim of ineffective assistance of counsel under the Sixth

Amendment to the United States Constitution is sufficient to

excuse a procedural default. Prou v. United States, 199 F.3d 37,

47 (1st Cir. 1999).

    Ineffective assistance of counsel requires a petitioner to

demonstrate that 1) his representation by counsel fell below an

objective standard of professionalism and 2) he was prejudiced

by his counsel’s substandard conduct. Strickland v. Washington,

466 U.S. 668, 687-88, 694 (1984).        The Strickland test is

formidable:

    [J]udicial scrutiny of counsel’s performance must be highly
    deferential [and] counsel is strongly presumed to have
    rendered adequate assistance and made all significant
    decisions in the exercise of reasonable professional
    judgment.

Id. at 689-90; see also Knight v. Spencer, 447 F.3d 6, 15 (1st

Cir. 2006) (noting that petitioner must show that his “counsel's

choice was so patently unreasonable that no competent attorney

would have made it”) (internal citation omitted).

    Pro se pleadings are held to “less demanding standards than

those drafted by lawyers” and are read liberally on a motion to

dismiss. Boivin v. Black, 225 F.3d 36, 43 (1st Cir. 2000).             Even

pro se litigants are, however, bound by the Federal Rules of


                                 - 4 –
     Case 3:11-cr-30017-NMG Document 549 Filed 12/02/19 Page 5 of 12



Civil Procedure. Janosky v. Mass. P’Ship for Corr. Healthcare,

No. 15-cv-12929, 2017 WL 1164490, at *1 (D. Mass. Mar. 28, 2017)

(dismissing plaintiff’s complaint for failing to set forth any

clear causes of action).

    B. Application

    Georgiadis, in his initial § 2255 petition, argued that his

counsel provided ineffective assistance by failing to argue

that: 1) this Court lacks subject matter and personal

jurisdiction, 2) his extradition was unlawful, 3) the government

failed to produce Brady material, 4) his speedy trial rights

were violated, 5) his charges were duplicative and

multiplicitous and 6) he was entitled to a translator.

Georgiadis then filed an overlong memorandum in support of his

petition in which he provided additional argument in support of

each ground but failed to address further the alleged

ineffectiveness of his counsel.

    In its opposition, the government contends that this

failure is fatal to Georgiadis’ petition, arguing that each

ground set forth in his memorandum is a separate claim distinct

from any alleged ineffective assistance of counsel.         The

government submits that each of Georgiadis’ claims is,

therefore, procedurally defaulted because it was either 1)




                                 - 5 –
        Case 3:11-cr-30017-NMG Document 549 Filed 12/02/19 Page 6 of 12



raised and rejected at trial or on appeal or 2) was not raised

and is procedurally defaulted.

     Preliminarily, the record shows that several of Georgiadis’

claims were raised and rejected either at trial or on direct

appeal.     Specifically, counsel raised the issues of

jurisdiction, venue and the lawfulness of petitioner’s

extradition both at trial and on appeal. Georgiadis, 819 F.3d at

9-12.    Furthermore, the question of whether petitioner should

have been provided a simultaneous court interpreter was

thoroughly vetted at pre-trial proceedings and petitioner

himself requested a stand-by rather than a simultaneous

interpreter.     Georgiadis may not re-litigate these claims on

collateral review. See Argencourt v. United States, 78 F.3d 14,

16 n. 1 (1st Cir. 1996).

     Petitioner’s remaining claims, i.e., 1) the failure to

proffer Brady material, 2) violation of speedy trial rights and

3) unlawful multiplicity of offenses, are procedurally defaulted

because Georgiadis failed to raise each at trial or on direct

appeal.     Georgiadis must, therefore, demonstrate cause and

prejudice as an excuse for his procedural default. See United

States v. Frady, 456 U.S. 152, 169-70 (1982).




                                    - 6 –
     Case 3:11-cr-30017-NMG Document 549 Filed 12/02/19 Page 7 of 12



    Georgiadis does not, however, argue cause and prejudice.

In Ground I of his initial § 2255 petition, he insinuates into

each argument terms of ineffective assistance of counsel.

Construing his pro se filings liberally, the Court will assume

that by doing so Georgiadis intended to argue that the

procedural default of each of his claims should be excused for

ineffective assistance of counsel. See Prou v. United States,

199 F.3d 37, 47 (1st Cir. 1999) (explaining that ineffective

assistance of counsel establishes “cause and prejudice” excusing

a procedural default).

    The Court will therefore contemplate whether Georgiadis’

counsel was ineffective for failing to raise any of the three

remaining claims at trial or on direct appeal such that a

procedural default should be excused.

          1.    Brady Material

    Petitioner claims that the government failed to provide

exculpatory evidence at trial, contravening Brady v. Maryland

373 U.S. 83 (1963), and that his attorney failed to raise that

lapse in his defense or on appeal.       Petitioner asserts that the

government failed to provide: 1) a 1901-02 treaty between the

United States and the Kingdom of Serbia, 2) the extradition




                                 - 7 –
     Case 3:11-cr-30017-NMG Document 549 Filed 12/02/19 Page 8 of 12



request and 3) various documents that would have shown that

petitioner had a good reputation as a businessman in Greece.

    In Brady, the Supreme Court held that the government’s

suppression of evidence favorable to the accused violates due

process “where the evidence is material to guilt or punishment.”

Conley v. United States, 415 F.3d 183, 188 (1st Cir. 2005).

Whether information is “material” is determined by considering

whether, in its absence, the defendant received “a fair trial,

understood as a trial resulting in a verdict worthy of

confidence.” Strickler v. Greene, 527 U.S. 263, 290 (1999).

    To the extent the identified documents relate to a treaty

and the extradition request, they are immaterial.         Such

documents would serve only to support the erroneous conclusion

that Georgiadis’ extradition was invalid, an issue raised and

rejected at trial and on appeal. Georgiadis, 819 F.3d at 9-10.

    Documents that relate to Georgiadis’ good reputation as a

businessman are similarly irrelevant.       None of the additional

information identified diminishes the effect of the evidence

presented at trial with respect to the wire fraud conducted

through Georgiadis’ association with a “fictional private equity

fund.” See Georgiadis, 819 F.3d at 7.       To the extent that

Georgiadis contends that such additional information could have




                                 - 8 –
     Case 3:11-cr-30017-NMG Document 549 Filed 12/02/19 Page 9 of 12



been admitted as character evidence, the contention is without

merit.   Ample character evidence was provided by the four

witnesses who testified to petitioner’s good character and

reputation as a good businessman.        Furthermore, much of the

proffered testimony would likely have been excluded pursuant to

Federal Rule of Evidence 608(b) which precludes the introduction

of specific instances of a witness’ good conduct.

    Counsel’s failure to object to the withholding of

immaterial documents was objectively reasonable.        Having

concluded that counsel’s conduct was reasonable, the Court need

not proceed to the second prong of Strickland.

          2.     Speedy Trial Rights

    Petitioner alleges that his attorney failed to object to

the government’s motions for excludable delay pursuant to the

Speedy Trial Act. 18 U.S.C. § 3161.

    The total delay between petitioner’s arraignment and trial

was 14 months.    During that time, the Court entered several

orders excluding the delay pursuant to the Speedy Trial Act. See

§ 3161(h).     Each delay, and subsequent exclusion, was issued to

allow Georgiadis’ counsel sufficient time to review voluminous

discovery and to prepare an effective defense against charges

involving 20 victims, millions of dollars, multiple countries




                                 - 9 –
      Case 3:11-cr-30017-NMG Document 549 Filed 12/02/19 Page 10 of 12



and thousands of documents. See § 3161(h)(7)(B)(ii) (providing

that the court may consider a variety of factors in excluding

time, including complexity, novelty and the need for adequate

preparation).

      It was objectively reasonable for defense counsel to fail

to object to the motions for excludable delay because the delays

and exclusions were for Georgiadis’ benefit.         Accordingly,

counsel was not ineffective.

           3.    Multiplicity of Offenses

      Georgiadis argues that his attorney was ineffective for

failing to raise the argument that the indictment was

multiplicitous because it allegedly charged the same act as

multiple crimes.

      An indictment is multiplicitous when it charges an

individual more than once “for what is essentially a single

crime.” United States v. Chiaradio, 684 F.3d 265, 272 (1st Cir.

2012). When a defendant claims multiplicity, a court must

determine whether it should “treat each count as separate.”

United States v. Stefanidakis, 678 F.3d 96, 100-01 (1st Cir.

2012).   Such a determination “depends on whether Congress

intended to punish separately each of the alleged violations.”

Id.




                                  - 10 –
    Case 3:11-cr-30017-NMG Document 549 Filed 12/02/19 Page 11 of 12



    No reasonable attorney would have argued that the

indictment was multiplicitous, however, because each charged

count corresponded with a separate and distinct fraudulent wire

transfer. See Guerro-Clavijo v. United States, 242 F. Supp. 3d

57, 62-63 (D. Mass. 2017) (explaining an indictment is neither

multiplicitous nor duplicitous when it charges multiple

financial transactions separately).      Accordingly, counsel’s

failure to raise the multiplicity argument was reasonable and

does not constitute ineffective assistance.

    C.    Evidentiary Hearing

    A petitioner who files a § 2255 motion “is not entitled to

an evidentiary hearing as a matter of right.” David v. United

States, 134 F.3d 470, 477 (1st Cir. 1998).       There is a “fairly

heavy burden” of proving that an evidentiary hearing is merited.

See United States v. McGill, 11 F.3d 223, 225-26 (1st Cir.

1993).   In order to satisfy that burden, a habeas petitioner

generally must provide evidence admissible under the Federal

Rules of Evidence. Garuti v. Roden, 733 F.3d 18, 25 (1st Cir.

2013).   The Court may dismiss a petition without a hearing if it

is contradicted by the record, inherently incredible or if the

petitioner has failed to provide “specific and detailed

supporting facts.” United States v. Butt, 731 F.2d 75, 77 (1st

Cir. 1984).   Furthermore,


                                - 11 –
    Case 3:11-cr-30017-NMG Document 549 Filed 12/02/19 Page 12 of 12



    no [evidentiary] hearing is required where the district
    judge is thoroughly familiar with the case as, for example,
    when he presides at both a change of plea hearing and
    sentencing.

Ouellette v. United States, 862 F.2d 371, 377 (1st Cir. 1988).

    An evidentiary hearing is unnecessary in this case because

1) the Court presided over the petitioner’s jury trial and

sentencing and is thoroughly familiar with the case, 2) the

petition is contradicted by the record and 3) the petition is

wholly incredible. See Ouellette, 862 F.2d at 377.        The Court

concludes that the record provides a sufficient basis for

resolving the matter without an evidentiary hearing.

                                 ORDER

    For the foregoing reasons, the motion of petitioner

to vacate his sentence pursuant to 28 U.S.C. § 2255,

(Docket No. 497), is DENIED, and the writ of habeas corpus is

DISMISSED.




So ordered.

                                      /s/ Nathaniel M. Gorton
                                      Nathaniel M. Gorton
                                      United States District Judge


Dated December 2, 2019




                                - 12 –
